DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1–3, 5–9, 11–13, 15–17, and 19–21 in the reply filed on 2/25/2022 is acknowledged.
Claims 22–24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/25/2022.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 7, 8, 9, 11, 12, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2, 3, 7, 8, 11, 12, and 17, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 9, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 17 recites the limitation "(the) polymeric filaments" in the nonwoven laminate fabric of claim 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 6–8, 11, 16, 20, and 21 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Timmons (US 5,188,885).
Timmons teaches a nonwoven fabric laminate comprising outer spunbonded layers on either side of a meltblown layer.  Timmons abstract, 3:68-4:60.  The spunbonded layers comprise continuous filaments.  Id. at 4:8–42.  The layers are laminated together by calendaring them between heated rollers 38, 40 that emboss the outer spunbonded layers.  Id. at 5:14–25, Fig. 1.  The spunbond and meltblown layers may be made from polypropylene and polyethylene copolymer.  Id. at 2:36–57.  The laminate may be used for a clean room garment and has greater abrasion resistance.  Id. at abstract, 4:67.  The nonwoven laminate may be sterilized using gamma radiation.  Id. at 15:10–35.
Timmons fails to teach an abrasion resistance of at least 10,000 rubs or higher and a microbiological filtration performance measured as a log reduction factor (LRF) of 4 or higher.  Although Timmons does not explicitly teach the claimed abrasion resistance or LRF, it is reasonable to presume that the claimed properties are inherent to Timmons.  Support for said presumption is found in the use of like materials (i.e., SMS laminate comprising polyolefin fibers/filaments for use in clean rooms and having improved abrasion resistance).  The burden is upon Applicant to prove otherwise.  In re Fitzgerald 205 USPQ 594.  In addition, the presently claimed abrasion resistance and LRF would obviously have been present one the Timmons product is provided.  Note In re Best.
Claim(s) 1–3, 5–9, 11, 13, 16, and 19–21 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lim (US 5,308,691).
Lim teaches a controlled porosity composite sheet comprising a meltblown polypropylene fiber layer having spunbonded polypropylene layers laminated on both sides of the meltblown layer.  Lim abstract.  The spunbonded layers are made from continuous filaments.  Id. at 7:10–30.  The meltblown fibers have an average diameter ranging from 1–10 microns.  Id. at 5:47–49.  The layers of the composite sheet are laminated together by passing through a pair of flat metal rolls to form sheets for packaging that can be sterilized by steam.   Id. at 3:10–53, 7:10–30.  The composite sheet has a Gurley porosity of 5–75 seconds.  Id. at 2:32–40.
Lim fails to teach an abrasion resistance of at least 10,000 rubs or higher and a microbiological filtration performance measured as a log reduction factor (LRF) of 4 or higher.  Although Lim does not explicitly teach the claimed abrasion resistance or LRF, it is reasonable to presume that the claimed properties are inherent to Lim.  Support for said presumption is found in the use of like materials (i.e., SMS laminate comprising polyolefin fibers/filaments for use as sterile packaging).  The burden is upon Applicant to prove otherwise.  In re Fitzgerald 205 USPQ 594.  In addition, the presently claimed abrasion resistance and LRF would obviously have been present one the Lim product is provided.  Note In re Best, 195 USPQ at 433, footnote (CCPA 1977) as to the providing of this rejection made above under 35 USC 102.
The examples in Lim use a spunbonded filaments with a diameter of 20 microns.  Lim at 5:48.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the spunbonded filaments of with a diameter In re Aller, 105 USPQ 233.

Claim Rejections - 35 USC § 103
Claims 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lim as applied to claims 1 and 11 above, and further in view of MacDonald (US 2014/0155854 A1).
Lim fails to teach meltblown layers comprising a single polyolefin homopolymer or a spunbonded layer comprising filaments comprising metallocene polypropylene.
MacDonald teaches polypropylene fibers and fabrics comprising homopolymer polypropylene and/or metallocene catalyzed polypropylene.  MacDonald abstract, ¶¶ 32, 98, 109.  The polypropylene fibers may be used to make spunbonded and meltblown fabrics.  Id. ¶ 32, 147, 160, 171.  
It would have been obvious to one of ordinary skill to have look to MacDonald for particular polypropylene compositions from which to make the spunbonded and meltblown layers of Lim.  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lim as applied to claims 1 and 11 above, and further in view of Erlandsson (US 2015/0275404 A1).
Lim fails to teach an average pore diameter for the meltblown layer.
Erlandsson teaches a nonwoven fabric used for medical garments, which are desirably sterile, wherein the fabric comprises polypropylene fibers.  Erlandsson abstract, ¶¶ 3–5, 57–59.  The fabric may be meltblown fabric, which serves part of a SMS Id. ¶¶ 75–77.  The meltblown layer may have an average pore size within the claimed range.  See id. Table 5.
Accordingly, it would have been obvious to the ordinarily skilled artisan to have looked to Erlandsson for guidance for a suitable average pore size for the meltblown layer of Lim in order to practice the invention of Lim – sterile packaging.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786